Citation Nr: 0029154	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-11 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of overpayment of death 
pension benefits in the calculated amount of $1,131.00, to 
include the question of whether the request for a waiver was 
timely filed. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from September 1946 to January 
1948.  He died in January 1975.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Committee 
on Waivers and Compromises, issued by the Debt Management 
Center in St. Paul, Minnesota.  The appellant's claim is 
managed by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

The Board notes that in correspondence dated in August 2000, 
the appellant withdrew her request for a Travel Board 
hearing.    


FINDINGS OF FACT

1.  The appellant was notified by letter dated in January 
1992 that her death pension benefits were terminated and that 
an overpayment had been created.  

2.  A notice dated February 17, 1992 advised the appellant 
that the amount of the overpayment was $5,404.00.  This 
notice included information advising the appellant of her 
right to request waiver of recovery of the debt within 180 
days.

3.  The RO received the appellant's request for a waiver of 
recovery of overpayment in April 1998.  At that time, the 
appellant returned uncashed VA pension checks received during 
the overpayment period, which reduced the calculated amount 
of the overpayment to $1,131.00.  

4.  The evidence does not show that appellant's receipt of 
the overpayment notice of delayed by reason of VA or postal 
error or other reason beyond her control.  


CONCLUSION OF LAW

The appellant's claim for waiver of recovery of an 
overpayment of VA death pension benefits in the amount of 
$1,131.00 was not timely filed. 38 U.S.C.A. §§ 5107, 5302(a) 
(West 1991); 38 C.F.R. § 1.963(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Waiver of recovery of overpayments of VA benefits may be 
granted if it is determined that recovery would be against 
equity and good conscience and if waiver is not otherwise 
precluded.  38 U.S.C.A. § 5302(a) and (c) (West 1991); 
38 C.F.R. §§ 1.962, 1.963, 1.965(b) (1999).  

However, the threshold question in any claim concerning a 
request for such a waiver is whether the waiver request was 
timely filed.  Under the applicable criteria, a request for 
waiver of an indebtedness (other than loan guaranty) shall 
only be considered: (1) if it is made within 2 years 
following the date of a notice of indebtedness issued on or 
before March 31, 1983, by VA to the debtor, or (2) except as 
otherwise provided herein, if it is made within 180 days 
following the date of a notice of indebtedness issued on or 
after April 1, 1983, by the VA to the debtor.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(b).  The 180-day period may be 
extended if the individual requesting waiver demonstrates to 
the Chairperson of the Committee on Waivers and Compromises 
that, as a result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  
38 C.F.R. § 1.963(b)(2).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180-day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness. Id.

In this case, the RO notified the appellant by letter dated 
in January 1992 that her death pension benefits were 
terminated and that an overpayment had been created.  A 
notice dated February 17, 1992 advised the appellant that the 
amount of the overpayment was $5,404.00.  This notice also 
included information concerning the appellant's right to 
request waiver of the debt within 180 days.  

The RO received the appellant's request for a waiver of 
recovery of the overpayment in April 1998.  At that time, the 
appellant returned uncashed VA pension checks received during 
the overpayment period.  The total amount of the returned 
checks reduced the calculated amount of the overpayment to 
$1,131.00.  The Board notes that a subsequent recoupment of 
funds from the appellant's tax refund further reduced the 
balance owing on the overpayment to $816.28.  

Because the notice of overpayment was issued after March 31, 
1983, the appellant had 180 days from the date of that notice 
in which to request a waiver of recovery of the debt.  
Clearly, the appellant's April 1998 request for a waiver was 
received more than 180 days after the notification of the 
overpayment in February 1992.  In addition, the appellant has 
not shown, or even alleged, that some VA or postal error 
resulted in delayed receipt of the overpayment notice.  
Review of the claims folder by the undersigned finds that the 
notice of overpayment was sent to the appellant's address of 
record at that time.  There is no indication in the record 
that the notice was returned as undeliverable.  Under these 
circumstances, the Board finds no reasonable basis upon which 
to conclude that the appellant's request for waiver of 
recovery of the overpayment at issue was timely received.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  Accordingly, 
the Board must deny the appeal.  


ORDER

As a timely claim for waiver of recovery of an overpayment of 
VA death pension benefits in the amount of $1,131.00 was not 
submitted, the appeal is denied.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

